Citation Nr: 1001050	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.

In a decision dated in February 2007, the Board denied the 
Veteran's claim.  He appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court).  Thereafter, 
the parties filed a Joint Motion to Vacate and Remand (Joint 
Motion) the case to the Board.  In an Order dated in May 
2008, the Court vacated the Board's decision and remanded the 
matter pursuant to the Joint Motion.  A copy of the Court's 
Order in this matter has been placed in the claims file. 

The Board notes that in a May 2009 letter the Veteran 
expressed some dissatisfaction with his current attorney and 
payment made to him.  However, he did not clearly express a 
desire to terminate this representation.  If the Veteran 
wishes to cease his representation by his current attorney 
and/or to choose another representative, he must clearly 
revoke his attorney's authority to represent him in writing 
and he must submit a new power of attorney indicating whom, 
if anyone, he wishes to represent him.  

In accordance with the Court's Order, this appeal is REMANDED 
to the RO.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims that he has PTSD as a result of an in 
service personal assault. 

In the Joint Motion, the parties agreed that the Veteran had 
not been given proper pursuant to the Veteran's Claims and 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  
Specifically, the VCAA notices that were provided to the 
Veteran did not explain the types of evidence, other than 
service treatment records, that he could use to corroborate 
his claim that such an assault in fact occurred.  38 C.F.R. § 
3.304(f)(3) provides that VA will not deny a PTSD claim 
premised upon an alleged personal assault unless it has 
provided the claimant with such notice.

Therefore, this case must be remanded so that proper notice 
may be issued to the Veteran as set forth in the Joint Remand 
as adopted by the Court's May 2008 Order.

The Board also notes that while the Veteran's claim was for 
service connection for PTSD the medical evidence of record 
shows that he has also been diagnosed with major depressive 
disorder.  After the Joint Motion was filed and the Court's 
May 2008 Order premised thereon was entered, the Court 
decided Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), in 
which it held that a Veteran's original claim for service 
connection for PTSD must be deemed to include other 
psychiatric disorders which may be productive of his or her 
symptoms.  Therefore, upon remand the RO must address whether 
the evidence of record establishes that it is at least as 
likely as not that the Veteran currently has any psychiatric 
disorder that is related to his service.  

Additionally, after this matter was remanded to the Board by 
the Court, the Veteran's attorney requested a video 
teleconference hearing before a Member of the Board.  This 
should be scheduled by the RO.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a notice 
that fully complies with the VCAA, 
including the implementing regulations set 
forth in 38 C.F.R. § 3.304(f)(4).  
Specifically, in addition to informing the 
Veteran of the general requirements for 
service connection for a claimed 
disability, the letter must inform the 
Veteran that, in order to receive service 
connection for PTSD, his claimed in 
service stressor must be corroborated and 
that he may submit evidence from sources 
other than his service treatment records 
to confirm the occurrence of the alleged 
in service assault.  This evidence may 
include, but is not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  The Veteran may also 
submit evidence of behavior changes that 
may constitute credible evidence of the 
occurrence of the assault.  These behavior 
changes include, but are not limited to: a 
request for transfer to another military 
duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression; panic attacks or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

2.  If the RO determines that the evidence 
of record so warrants, the Veteran should 
then be scheduled for a VA psychiatric 
examination to address the etiology of any 
currently diagnosed mental disorder.  

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

4.  Thereafter, if the benefit sought on 
appeal remains denied, the Veteran should 
be scheduled for a video teleconference 
hearing with a member of the Board.  If 
the appellant subsequent determines that 
he does not want a hearing, he should 
withdraw the request in writing to the RO.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


